DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendments, arguments, and remarks submitted on June 28, 2021, in which claims 1-20 are presented for further examination.
Claims 1-20 are pending. 

Response to Arguments
Applicant's arguments filed June 28, 2021 have been fully considered but they are not persuasive. See Examiner’s response below.
With respect to Claim 1, applicant appears to assert that the cited art of record does not teach “a first distributed database, the first distributed database comprising for each of the plurality of users, a master public key and at least one data storage location on one of the content provider systems”.  Examiner respectfully disagrees and maintains his position with respect to the same.  Dai illustrates [FIG. 2] the primary components required in the claim limitations, namely a first distributed database, a master public key, and storage on the content provider system.  Dai teaches [FIG. 2] a user data store [360] wherein this data store is a first distributed database which comprises profile and content provider information.  Dai teaches [0041] user profile data [370], wherein the user profile data constitutes a master public key which grants access based upon said profile information.  Dai also teaches [FIG. 2] a content provider system [140] associated with the first distributed database.  
With respect to Claim 2, applicant appears to assert that the cited art of record does not teach “a second distributed dataset, the second distributed database comprising, for each of a plurality of entities, data identifying users whose data is available to be accessed, and data recording accesses of user data by entities”.  Examiner respectfully disagrees and maintains his position with respect to the same.  Dai illustrates [FIG. 2] an advertisement data store [420] wherein this data store represents a second distributed database.  Dai further teaches [FIG. 2] for each user device, identification of user data which is accessible based upon the data received from profile system [300], wherein this user data is recorded with the framework of the profile system [300].  
Therefore the cited art of record does in fact teach “a first distributed database, the first distributed database comprising for each of the plurality of users, a master public key and at least one data storage location on one of the content provider systems” and “a second distributed dataset, the second distributed database comprising, for each of a plurality of entities, data identifying users whose data is available to be accessed, and data recording accesses of user data by entities”.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 11, & 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Dai et al. (US Pub. No. 2016/0189214 A1).

a method comprising: maintaining user data for each of a plurality of content provider systems, the user data comprising, for each of a plurality of users, data identifying user characteristics; (Dai teaches [0040] capturing of user data at multiple content provider systems.)
maintaining a first distributed database, the first distributed database comprising for each of the plurality of users, a master public key and at least one data storage location on one of the content provider systems; (Dai teaches [0041] subscription data and profile data for the user which identifies user data stored on the content provider system.)
Dai illustrates [FIG. 2] the primary components required in the claim limitations, namely a first distributed database, a master public key, and storage on the content provider system.  Dai teaches [FIG. 2] a user data store [360] wherein this data store is a first distributed database which comprises profile and content provider information.  Dai teaches [0041] user profile data [370], wherein the user profile data constitutes a master public key which grants access based upon said profile information.  Dai also teaches [FIG. 2] a content provider system [140] associated with the first distributed database.
maintaining a second distributed database, the second distributed database comprising, for each of a plurality of entities, data identifying users whose data is available to be accessed, and data recording accesses of user data by entities; 
Dai illustrates [FIG. 2] an advertisement data store [420] wherein this data store represents a second distributed database.  Dai further teaches [FIG. 2] for each user device, identification of user data which is accessible based upon the data received from profile system [300], wherein this user data is recorded with the framework of the profile system [300].
and in response to a request for user data from a requesting entity, querying the second distributed database to determine users whose data is accessible to the requesting entity; (Dai teaches [0053] determination of granted access to user data.)
querying the first distributed database to determine, for each of the determined users whose data is accessible to the requesting entity, one or more storage locations on the plurality of content provider systems; (Dai teaches [0053] determination of the storage locations of user data.)
retrieving data from the determined one or more storage locations on the plurality of content provider systems; (Dai teaches [0053] retrieval of storage locations on a content provider system.)
storing the retrieved data in a location accessible by the requesting entity; (Dai further teaches [0052] storage of user data profiles.)
and recording in the second distributed database that the requesting entity has accessed the retrieved data (Dai [0055])
As per Claim 2, Dai teaches:
wherein maintaining user data for each of a plurality of content provider systems comprises maintaining user data for one or more of a cable television system, an Internet service system, and a Web content system (Dai [0056])

wherein the user data comprises information specifying one or more of age, address, areas of interest, and viewing preferences (Dai [0011])
As per Claim 4, Dai teaches:
wherein the at least one data storage location is a pointer to a storage location comprising at least part of the user data (Dai [0011])
In respect to Claim 11, Dai teaches:
a method for data access control, comprising: maintaining a first distributed database, the first distributed database comprising for each of a plurality of users, a master public key and at least one data storage location on one of a plurality of content provider systems; (Dai teaches [0041] subscription data and profile data for the user which identifies user data stored on the content provider system.)
Dai illustrates [FIG. 2] the primary components required in the claim limitations, namely a first distributed database, a master public key, and storage on the content provider system.  Dai teaches [FIG. 2] a user data store [360] wherein this data store is a first distributed database which comprises profile and content provider information.  Dai teaches [0041] user profile data [370], wherein the user profile data constitutes a master public key which grants access based upon said profile information.  Dai also teaches [FIG. 2] a content provider system [140] associated with the first distributed database.
maintaining a second distributed database, the second distributed database comprising, for each of a plurality of entities, data identifying users whose data is available to be accessed, and data recording accesses of user data by entities; (Dai 
Dai illustrates [FIG. 2] an advertisement data store [420] wherein this data store represents a second distributed database.  Dai further teaches [FIG. 2] for each user device, identification of user data which is accessible based upon the data received from profile system [300], wherein this user data is recorded with the framework of the profile system [300].
receiving a request for user data from a requesting entity; querying the second distributed database to determine users whose data is accessible to the requesting entity; (Dai teaches [0053] determination of granted access to user data.)
querying the first distributed database to determine, for each of the determined users whose data is accessible to the requesting entity, one or more storage locations on a plurality of content provider systems; (Dai teaches [0053] determination of the storage locations of user data.)
retrieving data from the determined one or more storage locations on the plurality of content provider systems; (Dai teaches [0053] retrieval of storage locations on a content provider system.)
and recording in the second distributed database that the requesting entity has accessed the retrieved data (Dai [0055])
As per Claim 16, Dai teaches:
wherein querying the second distributed database to determine users whose data is accessible to the requesting entity comprises querying the second distributed database to determine public keys associated with the requesting entity; (Dai teaches 
and wherein querying the first distributed database to determine, for each of the determined users whose data is accessible to the requesting entity, one or more storage locations on a plurality of content provider systems comprises querying the first distributed database for one or more storage locations associated with the determined public keys (Dai teaches [0040] capturing of user data at multiple content provider systems.) (Dai teaches [0041] subscription data and profile data for the user which identifies user data stored on the content provider system.)
In respect to Claim 17, Dai teaches:
a method for data control, comprising: receiving a request for user data from a requesting entity; (Dai teaches [0040] capturing of user data at multiple content provider systems.)
querying a first distributed database to determine users whose data is accessible to the requesting entity, the first distributed database comprising, for each of a plurality of entities, data identifying users whose data is available to be accessed, and data recording accesses of user data by entities; (Dai teaches [0041] subscription data and profile data for the user which identifies user data stored on the content provider system.)
Dai illustrates [FIG. 2] the primary components required in the claim limitations, namely a first distributed database, a master public key, and storage on the content provider system.  Dai teaches [FIG. 2] a user data store [360] wherein this data store is a first distributed database which comprises profile and content provider information.  Dai 
querying a second distributed database to determine, for each of the determined users whose data is accessible to the requesting entity, one or more storage locations on a plurality of content provider systems; (Dai teaches [0042] a triggering event that allows user data to be accessed.  Dai further teaches [0052] storage of user data profiles.)
Dai illustrates [FIG. 2] an advertisement data store [420] wherein this data store represents a second distributed database.  Dai further teaches [FIG. 2] for each user device, identification of user data which is accessible based upon the data received from profile system [300], wherein this user data is recorded with the framework of the profile system [300].
retrieving data from the determined one or more storage locations on the plurality of content provider systems; (Dai teaches [0053] retrieval of storage locations on a content provider system.)
and recording in the first distributed database that the requesting entity has accessed the retrieved data (Dai [0055])
As per Claim 18, Dai teaches:
wherein querying a first distributed database to determine users whose data is accessible to the requesting entity comprises querying the first distributed database to determine one or more public keys associated with each determined user, 
and wherein querying the second distributed database to determine one or more storage locations on a plurality of content provider systems comprises querying the second distributed database to determine one or more storage locations associated with the one or more public keys associated with each determined user (Dai teaches [0053] retrieval of storage locations on a content provider system.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai in view of Lin et al. (US Pub. No. 2010/0121831 A1).
As per Claim 5, Dai does not explicitly disclose:
wherein the user data further comprises for each of the plurality of users, a public key and a private key pair 
However, Lin teaches:
wherein the user data further comprises for each of the plurality of users, a public key and a private key pair (Lin [0069-0071])
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to incorporate the teachings of Lin into the system of Dai.  One of ordinary skill in the art would be motivated to provide a system that facilitates the secure 
As per Claim 6, Dai does not explicitly disclose:
wherein the data identifying user characteristics is encrypted using the public key
However, Lin teaches:
wherein the data identifying user characteristics is encrypted using the public key (Lin [0069-0071])
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to incorporate the teachings of Lin into the system of Dai.  One of ordinary skill in the art would be motivated to provide a system that facilitates the secure accessing of resources of distributed databases and also provide a component to communicate, generate and provide data communication responses.
As per Claim 7, Dai does not explicitly disclose:
wherein the first distributed database comprises, for each of the plurality of users, the public key stored in relation to the master public key 
However, Lin teaches:
wherein the first distributed database comprises, for each of the plurality of users, the public key stored in relation to the master public key (Lin [0069-0071])
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to incorporate the teachings of Lin into the system of Dai.  One of ordinary skill in the art would be motivated to provide a system that facilitates the secure accessing of resources of distributed databases and also provide a component to communicate, generate and provide data communication responses.

wherein maintaining a first distributed database comprises maintaining a distributed hash table
However, Lin teaches:
wherein maintaining a first distributed database comprises maintaining a distributed hash table (Lin [0069-0071])
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to incorporate the teachings of Lin into the system of Dai.  One of ordinary skill in the art would be motivated to provide a system that facilitates the secure accessing of resources of distributed databases and also provide a component to communicate, generate and provide data communication responses.

Claims 9-10, 14-15, & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai in view of Castinado et al. (US Pub. No. 2017/0078299 A1).
As per Claim 9, Dai does not explicitly disclose:
wherein the second distributed database comprises a block chain
However, Castinado teaches:
wherein the second distributed database comprises a block chain (Castinado teaches [0027] a block chain may represent the distributed database.)
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to incorporate the teachings of Castinado into the system of Dai.  One of ordinary skill in the art would be motivated to provide a system that has a growing list of 
As per Claim 10, Dai does not explicitly disclose:
wherein the block chain comprises a plurality of blocks, each block comprising information specifying actions taken with respect to the user data
However, Castinado teaches:
wherein the block chain comprises a plurality of blocks, each block comprising information specifying actions taken with respect to the user data (Castinado teaches [0027] a block chain may represent the distributed database.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Castinado into the system of Dai.  One of ordinary skill in the art would be motivated to provide a system that has a growing list of data records to be hardened against tampering and revision by ensuring through a block chain protection against an attack that could possibly disable a centralized database.
As per Claim 14, Dai does not explicitly disclose:
wherein the second distributed database is a block chain database
However, Castinado teaches:
wherein the second distributed database is a block chain database (Castinado teaches [0027] a block chain may represent the distributed database.)
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to incorporate the teachings of Castinado into the system of Dai.  One of ordinary skill in the art would be motivated to provide a system that has a growing list of 
As per Claim 15, Dai does not explicitly disclose:
wherein recording in the second distributed database the requesting entity has accessed the retrieved data comprises adding a block to the block chain database
However, Castinado teaches:
wherein recording in the second distributed database the requesting entity has accessed the retrieved data comprises adding a block to the block chain database (Castinado teaches [0027] a block chain may represent the distributed database.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Castinado into the system of Dai.  One of ordinary skill in the art would be motivated to provide a system that has a growing list of data records to be hardened against tampering and revision by ensuring through a block chain protection against an attack that could possibly disable a centralized database.
As per Claim 19, Dai does not explicitly disclose:
wherein the first distributed database is a block chain database, and wherein recording in the first distributed database the requesting entity has accessed the retrieved data comprises adding a block to the block chain database
However, Castinado teaches:
wherein the first distributed database is a block chain database, and wherein recording in the first distributed database the requesting entity has accessed the retrieved data comprises adding a block to the block chain database 
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Castinado into the system of Dai.  One of ordinary skill in the art would be motivated to provide a system that has a growing list of data records to be hardened against tampering and revision by ensuring through a block chain protection against an attack that could possibly disable a centralized database.

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai in view of Vivian et al. (US Pub. No. 2007/0198700 A1).
As per Claim 12, Dai does not explicitly disclose:
wherein maintaining the first distributed database comprises replicating updates to the first distributed database to copies of the first distributed database
However, Vivian teaches:
wherein maintaining the first distributed database comprises replicating updates to the first distributed database to copies of the first distributed database (Vivian teaches [0016] replicating updates in multiple databases.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Vivian into the system of Dai.  One of ordinary skill in the art would be motivated to provide a system wherein in the event of failure of communications links database information would always be available, even in the face of catastrophic failure of computer hardware, network outage, or disastrous data corruption.  To meet these requirements one would be motivated to provide a system that once data is replicated from one database system to another, if the first database system 
As per Claim 13, Dai does not explicitly disclose:
wherein maintaining the second distributed database comprises replicating updates to the second distributed database to copies of the second distributed database
However, Vivian teaches:
wherein maintaining the second distributed database comprises replicating updates to the second distributed database to copies of the second distributed database (Vivian teaches [0016] replicating updates in multiple databases.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Vivian into the system of Dai.  One of ordinary skill in the art would be motivated to provide a system wherein in the event of failure of communications links database information would always be available, even in the face of catastrophic failure of computer hardware, network outage, or disastrous data corruption.  To meet these requirements one would be motivated to provide a system that once data is replicated from one database system to another, if the first database system becomes absent from the configuration, the second database or another database can be used for processing database requests.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai & Castinado in view of Vivian et al. (US Pub. No. 2007/0198700).
As per Claim 20, Dai & Castinado does not explicitly disclose:
updating replicated copies of the first distributed database with the added block

updating replicated copies of the first distributed database with the added block (Vivian teaches [0016] replicating updates in multiple databases.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Vivian into the system of Dai & Castinado.  One of ordinary skill in the art would be motivated to provide a system wherein in the event of failure of communications links database information would always be available, even in the face of catastrophic failure of computer hardware, network outage, or disastrous data corruption.  To meet these requirements one would be motivated to provide a system that once data is replicated from one database system to another, if the first database system becomes absent from the configuration, the second database or another database can be used for processing database requests.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BULLOCK whose telephone number is (571)270-1395.  The examiner can normally be reached on 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA BULLOCK/Primary Examiner, Art Unit 2153                                                                                                                                                                                                        August 5, 2021